Citation Nr: 0933674	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected bilateral gouty arthritis of both feet.


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from August 1969 to 
November 1973 and July 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  It was previously remanded by the Board in November 
2008.  

The appeal is REMANDED to the VA RO in St. Petersburg, 
Florida.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran's appeal was last before the Board in November 
2008, at which time it had been remanded from the Court of 
Appeals for Veterans Claims (Court) pursuant to a Joint 
Motion for Remand.  Pursuant to the terms of the July 2008 
Joint Motion and Court Order, the Board remanded the 
Veteran's claim for VA to provide another examination of the 
Veteran, conducted in conjunction with a review of the claims 
file, and during an active phase of the disability at issue.  

The Veteran was provided VA examination in January 2009.  
However, it is clear from the report that the examination was 
not conducted during an active phase of the Veteran's 
service-connected gouty arthritis.  In addition, the VA 
examiner stated that "it would be only speculation for me to 
state the true nature of his disability during a flare-up."  

The Board finds, therefore, that this VA examination is 
inadequate as it fails to comply with the remand instructions 
of the Court and the Board that the Veteran be examined 
during an active phase of his service-connected gouty 
arthritis.  The Board is obligated by law to ensure 
compliance with its directives, as well as those of the 
appellate courts.  Where the remand orders of the Board or 
the courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Moreover, because the medical evidence shows that the Veteran 
has other problems with his feet that are not currently 
service-connected (e.g., hallux valgus and degenerative joint 
disease of the first metatarsophalangeal joints bilaterally) 
and complains of daily foot pain but reports gout flare-ups 
only approximately once a month, the Board finds that the VA 
examiner should also provide medical opinions that will help 
to determine the nature and severity of the Veteran's 
service-connected disability only.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made, with 
appropriate coordination with the Veteran, for 
an appropriate VA examination to be conducted 
during an active phase of his service-connected 
gouty arthritis.  The examiner should review 
the claims file prior to completing the 
examination report, and such review shall be 
noted in the examination report.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the Veteran's service-connected 
bilateral gouty arthritis.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity.  The examiner should specify the 
severity of any symptoms of an "active 
process" in terms of impairment of health or 
incapacitating exacerbations.

The examiner is also asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the Veteran's degenerative 
joint disease of the first 
metatarsophalangeal joints bilaterally is 
proximately due to or the result of his 
service-connected gouty arthritis, and 
whether it is at least as likely as not that 
the Veteran's complaints of daily pain are 
proximately due to or the result of his 
service-connected gouty arthritis.  The 
examiner should provide a complete rationale 
for all opinions expressed citing supporting 
evidence of record (or lack thereof) when 
appropriate.

2.  Thereafter, the Veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
attorney.  An appropriate period of time should 
be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

